Citation Nr: 1645011	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied service connection for hearing loss.  The Veteran filed a Notice of Disagreement in September 2011.  In August 2013, the RO issued a Statement of the Case (SOC) continuing the denial.  The Veteran timely appealed the decision (via VA Form 9) in September 2013. 

In April 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In June 2016, the Board remanded the issue for further development, including a new VA examination.  Following an August 2016 VA examination, the RO issued a Supplemental SOC later that same month, continuing the denial of service connection for bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not reflect a current hearing loss disability for VA purposes.

CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R 
§ 3.159 (b)(2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, supra. 

The Veteran's claim for service connection for hearing loss was filed as a fully developed claim via a June 2011 VA Form 21-526EZ, pursuant to VA's program to expedite claims.  The fully developed claim form includes notice of what evidence is required to substantiate a claim, as well as the Veteran's and VA's respective duties for obtaining evidence and information on how VA assigns disability ratings.  The notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

Additionally, the August 2013 SOC contains a discussion of the evidence necessary to substantiate a claim for hearing loss under C.F.R. § 3.385, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  The SOC was provided to the Veteran prior to the re-adjudication of the hearing loss claim in the August 2016 Supplemental SOC. Thus, the Board finds that VA's duty to notify has been fully met.

VA also has a duty to assist in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to matter herein decided.  The pertinent evidence associated with the claims file consists of the STRs, private and VA treatment records, Social Security Administration (SSA) records, reports of VA examinations, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran the opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Veteran was also provided with VA examinations in July 2011 and August 2016 to evaluate his hearing loss claim.  The Board finds the August 2016 to be adequate, as the examiner reviewed the Veteran's medical records and/or claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding his medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  It is clear that the examiner had the information required to properly consider the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The resulting medical opinion contained in the examination report is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history, describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As mentioned above, the Veteran was also afforded a hearing before the undersigned VLJ in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer to explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing, in part, focused on the evidence necessary to substantiate the hearing loss claim.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the claim and determine whether any additional evidence should be submitted.  Through his testimony, the Veteran also demonstrated that he had actual knowledge of the evidence necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the AOJ substantially complied with the Board's prior remand instructions, which included obtaining a new VA examination.  In August 2016, the AOJ provided the requested examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 
II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may be granted for chronic disabilities, such as sensorineural hearing loss, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for a chronic disability may also be presumed based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.

The Veteran asserts that he developed bilateral hearing loss as a result of his exposure to loud noise during his military service. The record confirms that he had almost two years of active service in the Army serving as an infantryman.  During the April 2016 Board hearing, he testified to training with field artillery and an incident with a Howitzer involving discharge while in extreme proximity to the weapon.  Such duty as described by the Veteran and supported by his service records, would, by necessity, involve exposure to loud noise.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C.A. § 1154 (West 2014).

STRs reflect that the Veteran had audiograms during his January 1968 enlistment physical examination and January 1970 separation physical examination.  At entrance, the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

STRs do not show complaints, treatment, or diagnosis of hearing loss in service.  Upon separation from active duty, the Veteran expressly denied hearing loss and ear problems on a January 1970 report of medical history.  Clinical evaluation of his ears was normal upon separation.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as grounds for a grant of service connection for hearing loss.  Hensley, supra.

In June 2011, the Veteran filed his claim for service connection for bilateral hearing loss.  A September 2011 audiology consult assessed non-organic hearing loss indicated by inconsistent response, with no evidence of conductive loss pathology requiring treatment.  The doctor noted normal outer hair cell function at 2000, 3000, and 4000 decibels, with at worst, a mild loss in the upper speech frequency range.

A July 2011 VA examination was previously deemed inadequate by the Board due to unreliable test results.  Pursuant to remand instructions, the Veteran received further examination of his hearing loss in August 2016.  During the audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
25
LEFT
15
20
25
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Based upon these results, the VA examiner diagnosed the Veteran's hearing as clinically normal, bilaterally.  Therefore, the Board finds that the Veteran does not have an audiological disability at this time.

The Court has held that the requirement of a current disability is satisfied when a veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a veteran may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  However, in the present case, the competent medical evidence of record does not indicate a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 at any time. 

Where the medical evidence establishes that a veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statutes governing veterans' benefits.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The record before the Board does not establish that the Veteran has a current hearing loss disability for either ear, as defined by 38 C.F.R. 
§ 3.385.  Therefore, by operation of law, the claim for service connection for bilateral hearing loss must be denied.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1994) (where the law is dispositive, the appeal before the Board should be denied because of the absence of legal merit or the lack of entitlement under the law); see Sabonis, supra.


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


